SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) []Definitive Proxy Statement []Definitive Additional Materials [ X ] Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 Federated Stock and Bond Fund (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary proxy materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: Filed by:Federated Stock and Bond Fund Filed Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company:Federated Managed Allocation Portfolios for its portfolio, Federated Managed Allocation Portfolios Commission File No. 811-1 Dear Federated Target ETF Fund (2015, 2025, and 2035) shareholders: Thank you for investing with Federated funds. Your fund’s adviser is recommending reorganizing each of the Federated Target ETF Funds (“ETF Funds”) with a much larger fund, Federated Stock and Bond Fund. As the enclosed proxy statement/prospectus explains, the larger fund includes the same portfolio managers as the ETF Funds plus additional veteran portfolio managers.Federated Stock and Bond Fund and the ETF Funds also invest in both equity and fixed income investments. The ETF Funds have been unable to reach an economically viable size since their April 2006, inception. As a result, the adviser of the ETF Funds believes you would benefit from the proposed reorganizations for several reasons. The Federated Stock and Bond Fund is anticipated to provide: · A more viable fund with the potential for greater economies of scale; · A longer performance record with competitive performance; · Greater flexibility in determining the mix between equities and fixed income securities. As noted in the proxy statement/prospectus, the funds’ objectives are different in that the ETF Funds seek to provide current income consistent with their current asset allocation which will emphasize a decreasing allocation to equity securities as the Fund’s target year approaches, while Federated Stock and Bond Fund seeks relative safety of capital with the possibility of long-term growth of income.
